DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 07/12/2022.  
Status of the Claims
	In applicant’s amendments, claims 1, 5, 11, and 17 were amended.  Claims 1-20 are currently pending and considered below. An action on the merits now follows.

Response to Amendment
The replacement drawing sheets were received on 07/12/2022.  These replacement drawing sheets are accepted.
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2, line 4: “activation apparatus” (1) “operable to bias the brake pad against the flywheel” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
Claim 4, line 2: “control components” (1) “operable to control operation of the resistance system” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
Claim 12, lines 3-4: “logic device” (1) “configured to calculate an error in resistance values” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “activation apparatus”, “a torque spring is provided to bias the brake pad assembly 50 upward absent downward force applied by the push down rod 34” ¶ 37. The activation apparatus is being interpreted to include a push down rod.
For “control components”, “the electrical control components (step 904). In accordance with the sensed rotation, the electrical control components generate a signal” ¶ 62. The control apparatus is being interpreted to include a controller.
For “logic device”, “The controller 712 may be implemented as one or more microprocessors, microcontrollers, application specific integrated circuits (ASICs), programmable logic devices (PLDs) (e.g., field programmable gate arrays (FPGAs), complex programmable logic devices (CPLDs), field programmable systems on a chip (FPSCs), or other types of programmable devices), or other processing devices used to control the operations of the exercise apparatus.” ¶ 49. The logic device is being interpreted to be a processor.

Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required:
Claim 7, line 2: amend “a mounting bracket” to ---the mounting bracket---.
Claim 11, line 2: amend “a mounting bracket” to ---the mounting bracket---.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 14-15 recites: “a signal corresponding to a position of the adjusting bracket relative to the frame” (emphasis added). ¶ 69-70 recite: “a table of load cell measurement values at equally spaced positions of the brake (e.g., 10 locations) while the flywheel is still” and “Using the table, a current load cell reading can be used to calculate a position/offset by interpolating from the position information from the table.” ¶ 69 further recites that the zeroing is based on touching the edge of the flywheel to get accurate position data. The specification does not recite the signal corresponding to the position being based on a relationship to the frame. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20170036053 A1 (Smith et al; henceforth Smith).
Regarding Independent Claim 1, Smith discloses a resistance system for an exercise apparatus having a frame (frame member 503) and a flywheel (flywheel 507), the resistance system comprising: 
a first resistance apparatus (control mechanism 500, Figure 5) comprising:
an adjusting bracket (movably housing 518), 
at least two magnetic members (magnets 509) mounted on an inner surface of the adjusting bracket (“the movable housing 518 that contains the magnets 509” ¶ 52); 
an actuator (knob 502, worm gear 512, sensor 514, and threaded mover 550) having an adjusting shaft (threaded mover 550 within stationary housing 506), the adjusting shaft having a first end (at the upper end of threaded mover 550) pivotably attached to the frame (threaded mover is pivotally rotatable relative to the frame and attached via the stationary housing 506), and wherein the actuator is operable to traverse a portion (threaded portion 508) of the adjusting shaft (threaded mover 550 moves along the threaded portion 508 actuating the movably housing 518), and wherein at a first position (Figure 5), the two magnetic members are disposed above the flywheel (see Figure 5), and wherein in a second position, the two magnetic members are disposed on opposite sides of the flywheel, providing resistance thereto (Figure 6, wherein the magnets 509 are disposed next to the flywheel and provide resistance); 
and a load cell (“The worm gear may be connected to a sensor” ¶ 70 and “the resistance value may be determined through a load cell sensor” ¶ 70) coupling the adjusting bracket to the frame via a mounting bracket (stationary housing 506; “a sensor 514 is connected to the worm gear 512 that measures the position and/or movement of the rotatable sleeve 504” ¶ 52, see Figure 5 wherein the sensor 514 is mounted within the opening 510 of housing 506; the movable housing 518 is coupled to the sensor 514 via the worm gear 512 and the sensor 514 is coupled to the frame 503 via the stationary housing 506); 
the load cell generating a signal corresponding a position (“the position”) of the adjusting bracket (“sensor 514 is connected to the worm gear 512 that measures the position and/or movement of the rotatable sleeve 504” ¶ 52 and “the movable housing's position can be determined from the movement of the rotatable sleeve” ¶ 70; by knowing the position of the sleeve 504 the position of the movably housing 518 is known) relative to the frame (the position of the worm gear 512 and the movable housing 518 is relative to the frame 503 and the stationary housing 506 which is fixed to the frame 503).
Regarding Claim 2, Smith further discloses the resistance system of claim 1 further comprising: 
a second resistance apparatus (friction pad 505) comprising: 
a brake pad assembly comprising a brake pad (friction pad 505); 
and an activation apparatus (push rod 501, see 112(f) above) operable to bias the brake pad against the flywheel, providing resistance thereto (push rod 501 biases the friction pad 505 against the flywheel).  
Regarding Claim 9, Smith further discloses the resistance system of claim 1 further comprising a brake pad assembly (Figure 5: Annotated) and a brake pad disposed thereon (Friction pad 505), and wherein the adjustment shaft is operable to bias the brake pad assembly towards the flywheel such that the brake pad is in contact with the flywheel (“the push rod 501 can be moved independently of the rotatable sleeve 504 when the control mechanism's knob is pushed towards the frame member 503. In these situations, the friction pad 505 can be pushed into the flywheel 507” ¶ 52).  

    PNG
    media_image1.png
    227
    438
    media_image1.png
    Greyscale

Figure 5: Smith Annotated
Regarding Claim 10, Smith further discloses the resistance system of claim 1 further comprising a knob (knob 502) disposed at an end of the adjustment shaft (upper end, see Figure 5) and facilitating manual rotation of the adjustment shaft (¶ 52; the user manually rotates or pushes the knob 502).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170036053 A1 (Smith) in view of US 20060003872 A1 (Chiles et al; henceforth Chiles).
Regarding Claim 3, Smith discloses the invention as substantially claimed, see above. Smith further discloses a user adjusting shaft (knob 502 with rotatably sleeve 504) operable to rotate on a primary axis (the vertical axis through sleeve 504), a sensor operably to sense rotation of the user adjusting shaft (“a sensor 514 is connected to the worm gear 512 that measures the position and/or movement of the rotatable sleeve 504” ¶ 52) and that the sensor may be “a load cell sensor, a strain gauge, a piezoelectric device, a magnetic sensor, another type of mechanism, or combinations thereof” (¶ 70; emphasis added; there are two sensors one being the load cell sensor and the other being a magnetic sensor). Smith does not disclose the magnetic sensor as a brake encoder operable to sense a rotation of the user adjusting shaft.  
Chiles teaches an analogous stationary exercise bike (stationary bicycle 200) comprising a frame (Figure 2) and flywheel (flywheel 202) and further comprising at least one sensor (sensor 304) wherein the sensor may be a magnet sensor and in combination with an encoder (“The sensor 304 may comprise an optical sensor, a magnetic sensor, a potentiometer, combinations of the same or the like, and may employ one or more encoding devices, such as, for example, one or more rotating magnets, encoder disks, combinations of the same or the like.” ¶ 51). 
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Smith’s magnetic sensor to include an encoder disk sensor, as taught by Chiles, in order to accurately measure the angular rotation of the shaft (¶ 51). 
Regarding Claim 4, Smith in view of Chiles further discloses the resistance system of claim 3 further comprising: 
Control components (“exercise device's console”; “determine or refine the resistance value that is displayed in the exercise device's console” ¶ 70; the console is a controller by refining/defining the sensor readings into the resistance value and then converting that information into the display resistance value) operable to control operation of the resistance system (“or refine the resistance value that is displayed in the exercise device's console”; ¶ 70; the control operation is the operation of converting the sensors information into a displayed resistance value; 
and wherein a signal representing the sensed rotation (“the readings of the sensor” ¶ 70) is received by the control components (¶ 70 above; the console receives the readings of the sensor that include the encoder information and the determines/refines the information to a resistance value).  


Claims 1, 6, 8, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190262651 A1 (Huang et al; henceforth Huang) in view of US 10391348 B2 (Gibson et al; henceforth Gibson).
Regarding Independent Claim 1, Huang discloses a resistance system for an exercise apparatus having a frame (training machine 4) and a flywheel, (wheel 2; “the wheel 2 may be a flywheel” ¶ 23) the resistance system comprising: 
a first resistance apparatus (resistance regulating device 1”, Figure 4A-4B) comprising:
an adjusting bracket (rotary mechanism 11 comprising plates 110 and control member 152), 
at least two magnetic members (plurality of magnets 112) mounted on an inner surface of the adjusting bracket (‘A plurality of magnets 112 are arranged on the inner surface of each of the two plates 110” ¶ 26); 
an actuator (motor 12 with screw 13 and nut 14) having an adjusting shaft (screw 13), the adjusting shaft having a first end (second end 132) pivotably attached to the frame (pivotally attached via stationary mechanism 10), and wherein the actuator is operable to traverse a portion of the adjusting shaft (nut 14 of the actuator moves linearly along a portion of screw 13 between its first and second ends 131,132, see Figures 4A to 4B showing the movement), and wherein at a first position (Figure 4A), the two magnetic members are disposed above the flywheel (See Figure 4A), and wherein in a second position (Figure 4B), the two magnetic members are disposed on opposite sides of the flywheel (see Figures 4B and 2B showing the magnets about opposite sides of an edge of the wheel 2), providing resistance thereto (“so that the distance between the magnets 112 and the non-magnetic ring 21 is changed and therefore the resistance is increased or decreased” ¶ 27);
And a control circuit board (optical detection device 15 with first and second sensor 153,154 and stationary mechanism 10) coupling the adjusting bracket to the frame via a mounting bracket (stationary mechanism 10, see Figure 4A and 4B wherein the rotary mechanism 11 is rotatably fixed to the frame 4 via stationary mechanism 10), the circuit board generating a signal corresponding to a position of the adjusting bracket (¶ 31 below, the positions are a measurement of the position of the control member 152) relative to the frame (in as much as applicant has shown the control member 152’s position is relative to the frame 4 through the stationary control circuit board 151 and stationary mechanism 10).

    PNG
    media_image2.png
    158
    348
    media_image2.png
    Greyscale

	Huang discloses the invention as substantially claimed, see above. Huang does not disclose a load cell coupling the adjusting bracket to the frame via a mounting bracket, the load cell generating a signal corresponding to a position of the adjusting bracket relative to the frame (emphasis added).  
	Gibson teaches an analogous exercise bicycle with a magnetic brake system solving the same issue of determining resistance of the brake assembly using a sensor (Figure 21) comprising:
	A frame (mount 106) and a flywheel (flywheel 16); a first resistance apparatus (arm 102 with magnets 132) comprising:
an adjusting bracket (arm 102 with pivot 184), 
at least two magnetic members mounted to the adjusting bracket (magnets 132); 
wherein in a second position, the two magnetic members are disposed on opposite sides of the flywheel, providing resistance thereto (shown in Figure 21); 
and a load cell (load cell 180) coupling the adjusting bracket to the frame (load cell 180 fixes the rigid plate 182 and to the arm 102 near the arms 102 pivot point 184, see Figure 21) via a mounting bracket (rigid plate 182; load cell 180 is directly connected to the stationary portion rigid plate 182 which does not move and directly connected to arm 102 and adjacent to pivot 184), the load cell generating a signal corresponding a position of the adjusting bracket (“the amount of deflection experience by load cell 180 may be measured, and then processed by software to provide watt measurement” Col. 16, lines 13-19; deflection is a final positions relative to the initial position with the present case being a position of the adjustment arm 102 relative to rigid plate 182) relative to the frame (in as much as applicant has shown the rigid plate 182 is fixed directly over the mount 106 and the deflection is a measure of the relative displacement position of the arm 102 in relation to stationary plate 182 and mount 106).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Huang’s adjustment bracket to include a load cell fixed between rotary mechanism 11 and the second structure 103 adjacent to the pivot point 114 to provide a signal corresponding to a position of the adjusting bracket relative to the frame, as taught by Gibson, in order to detect deflection of the adjusting arm and to provide to the user a real time power measurements and energy (e.g. watts) exerted by the user while using the cycle (Col. 23, lines 42-46). 
Regarding Claim 6, Huang in view of Gibson further disclose the resistance system of claim 1 wherein the load cell is mounted to the adjusting bracket on a first end and to the frame on a second end (See Figure 21: Gibson, the load cell 480 is mounted between the bracket on its first end and to the second structure 103 of the frame on its second end)
Regarding Claim 8, Huang in view of Gibson further disclose the resistance system of claim 1 wherein the two magnet members apply the resistance to the flywheel when the adjusting bracket is in a lowered position (“when the magnets 112 approach the wheel 2, a resistance is generated” ¶ 26).  

Regarding Independent Claim 13, Huang discloses a method of adjusting resistance in an exercise apparatus having a frame (training machine with first and second structures 101, 103, Figure 5A) and a flywheel (wheel 2; “the wheel 2 may be a flywheel” ¶ 23), the method comprising: 
sensing a rotation of an adjustment shaft (screw 13; “When the upper end of control member 152 is detected by the first sensor 153 and the second sensor 154, the motor 12 and screw 13 are at “the minimum resistance position” and “the maximum resistance position,” respectively. The number of turns required to move the screw 13 from “the minimum resistance position” to “the maximum resistance position” can be recorded” ¶ 31; the rotation/turns of the screw 13 is sensed and record by the circuit board 151); 
receiving the sensed rotation at control components (circuit board 151; paragraph 31 above, the circuit board 151 comprises the sensors and display); 
generating a signal (“resistance value” ¶ 31) to drive an actuator (motor 12), the actuator operable to vary resistance applied to the flywheel (“the circuit board or the control circuit board 151 can convert the resistance value into the corresponding number of rotations of the screw 13 and order the motor to drive the screw 13 with the required number of rotations” ¶ 31); 
operating the actuator in response to the signal to drive resistance components (rotary mechanism 11) towards and/or away from the flywheel to vary the resistance applied to the flywheel (“when the motor 12 drives the screw 13 to rotate, the distance between the motor 12 and the nut 14 changes, causing the rotary mechanism 11 to rotate around the pivot 114, and hence causing the distance between the second end 115 of the rotary mechanism 11 and the wheel 2 to change, so that the distance between the magnets 112 and the non-magnetic ring 21 is changed and therefore the resistance is increased or decreased” ¶ 27).
Huang discloses the invention as substantially claimed, see above. Huang does not disclose sensing, via load cell connected between the resistance components and the frame.  
	Gibson teaches an analogous exercise bicycle with a magnetic brake system solving the same issue of determining resistance of the brake assembly using a sensor (Figure 21) comprising:
a method of adjusting resistance in an exercise apparatus having a frame (rigid plate 182 with mount 106) and a flywheel (flywheel 16), the method comprising: 
providing resistance components that move towards and/or away from the flywheel to vary the resistance applied to the flywheel (“the forward magnetic force may cause the arm 102 to move forward, thereby depressing a button into the load cell or otherwise compressing on the load cell” Col. 16, lines 11-13);
and sensing, via load cell connected between the resistance components and the frame (see Figure 21 wherein the load cell is located near the pivot point 184; “the amount of deflection experience by load cell 180 may be measured, and then processed by software to provide watt measurement” Col. 16, lines 13-19).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Huang’s adjustment bracket to include a load cell for sensing fixed between rotary mechanism 11 and the second structure 103 near  the pivot point 114, as taught by Gibson, in order to detect deflection of the adjusting arm and to provide to the user a real time power measurements and energy (e.g. watts) exerted by the user while using the cycle (Col. 23, lines 42-46). 
Regarding Claim 15, Huang in view of Gibson further disclose the method of claim 13 further comprising disposing a pair of magnetic members (plurality of magnets 112) on an inner surface of an adjusting bracket (plates 110), the magnetic members spaced apart at a distance greater than a width of the flywheel (‘A plurality of magnets 112 are arranged on the inner surface of each of the two plates 110” ¶ 26; see Figure 5A wherein the magnets 112 are spaced apart from the wheel 2 on the interior of the plates 110);
Regarding Claim 16, Huang in view of Gibson further disclose the method of claim 15 wherein adjusting resistance further comprises adjusting the adjustment bracket creating magnetic flux between the pair of magnetic members disposed on opposite sides of the flywheel (“when the motor 12 drives the screw 13 to rotate, the distance between the motor 12 and the nut 14 changes, causing the rotary mechanism 11 to rotate around the pivot 114, and hence causing the distance between the second end 115 of the rotary mechanism 11 and the wheel 2 to change, so that the distance between the magnets 112 and the non-magnetic ring 21 is changed and therefore the resistance is increased or decreased” ¶ 27; the positions of the plates 110 of the rotary mechanism 11 are adjusted).
Regarding Claim 17, Huang in view of Gibson further disclose the method of claim 13 wherein pivotably adjusting further comprises pivotably mounting the load cell on a mounting bracket (plate 110, see Figures 4A and 4B for pivotal motion of plate 110) connected to the frame (via pivot 114; the load cell is mounted to the rotating plate 110 and the second structure 103 and thus rotates partially with the rotation of plate 110).  
Regarding Claim 18, Huang in view of Gibson further discloses the method of claim 13 wherein adjusting resistance further comprises disposing a brake pad (friction pad 165) on an inner surface of an adjusting bracket (“ friction pad 165 is disposed on the plate 110” ¶ 35; see Figure 2B wherein the friction pad 165 is located on the internal surface of the plate 110) and applying pressure from the adjustment shaft to the adjustment bracket to push the brake pad into the flywheel (see Figure 5B wherein movement of the plate 110 downwards due to the screw 13 pushes the friction pad 165 into the wheel 2).  
Regarding Claim 20, Huang in view of Gibson further disclose the method of claim 13 further comprising determining a resistance value based at least in part on a position of the actuator (“the circuit board or the control circuit board 151 can convert the resistance value into the corresponding number of rotations of the screw 13 and order the motor to drive the screw 13 with the required number of rotations” ¶ 31).  

Allowable Subject Matter
Claims 5, 7, 11-12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record US 20170036053 A1 (Smith) in view of US 20060003872 A1 (Chiles) fails to teach or render obvious the resistance system in combination with all of the elements and structural and functional relationships as claimed and further including wherein the control components are operable to generate corresponding instructions to the actuator to move the along the adjusting shaft in accordance therewith.  
The prior art of record teaches the actuator as manual and electronic, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the control mechanism 600 to include a electronic actuator that adjusts along the rotation/position of the sleeve 604 without improper hindsight and without breaking the intended use of the device to be manually adjusted using the knob.
Regarding claims 7 and 11, the prior art of record US 20190262651 A1 (Huang) in view of US 10391348 B2 (Gibson) fails to teach or render obvious the resistance system in combination with all of the elements and structural and functional relationships as claimed and further including wherein the load cell is mounted to a mounting bracket on a second end, the mounting bracket pivotally mounted to the frame (emphasis added).
The prior art of record teaches the load cell fixed to the frame that does not move, which are not considered equivalent to applicant’s mounting bracket that is pivotally mounted. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the load cells position to be attached between the adjusting bracket and a mounting bracket that is also pivotally mounted without improper hindsight.
Regarding claim 12, the prior art of record US 20190262651 A1 (Huang) in view of US 10391348 B2 (Gibson) fails to teach or render obvious the resistance system in combination with all of the elements and structural and functional relationships as claimed and further including a memory storing a fixed mapping of cadence and power, a dynamic mapping of position to resistance, and an error mapping; wherein the resistance system further comprises a logic device configured to calculate an error in resistance values and update the dynamic mapping of position to resistance to compensate for the error.  
The prior art of record does not disclose storing cadence, power, a dynamic map, and an error map and does not disclose calculating error and updating the dynamic mapping and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the prior art to include a memory unit with the stored information without improper hindsight.
Regarding claims 14 and 19, the prior art of record US 20190262651 A1 (Huang) in view of US 10391348 B2 (Gibson) fails to teach or render obvious the resistance system in combination with all of the elements and structural and functional relationships as claimed and further including manually rotating the adjustment shaft.
The prior art teaches the adjusting shaft as fitted within a housing and fully controlled by an electronic system including a display to electronically control the resistance. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the adjusting shaft to be manually adjustable without substantial modifications of the structure based on improper hindsight.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 

Regarding arguments presented on Page 10 for 35 U.S.C. 112(f) interpretation, applicant has argued that the noted limitations in Claims 2, 4, and 12 cannot invoke 35 U.S.C. 112(f) interpretations as they do not include means plus function and recite specific structures as would be understood by one skilled in the art. The terms do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) as they are generic placeholders that are coupled with functional language and do not recite sufficient structure to perform the recited function. See below wherein each term is numbered with the generic placeholder (1), the modifying function (2), and if the term is further modified by any sufficient structure (3):
Claim 2, line 4: “activation apparatus” (1) “operable to bias the brake pad against the flywheel” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
Claim 4, line 2: “control components” (1) “operable to control operation of the resistance system” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
Claim 12, lines 3-4: “logic device” (1) “configured to calculate an error in resistance values” (2). The claimed generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (3).
All three terms do not have sufficient structure and are modified by functional language and are thus interpreted under 35 U.S.C. 112(f). Applicant has not shown that the claim limitations recite sufficient structure to avoid interpretation. Applicants arguments with regards to MPEP 2181 recite an example of “computing unit” that did not invoke 112(f) however none of the above terms use that terminology. Applicant further states that the specifications provide details and substantial descriptions that are consistent with well understood names for structural components which is true, however those descriptions are within the specification and not the claims.

Regarding arguments presented on Page 11 for Claim Rejections under 35 U.S.C. 102(A)(1), applicant has argued that Smith does not disclose “a load cell coupling the adjusting bracket to the frame via a mounting bracket, the load cell generating a signal corresponding a position of the adjusting bracket relative to the frame.” Applicant argument that Smith does not disclose the load cell coupling the adjusting bracket to the frame via a mounting bracket has not been found to be persuasive. The movable housing 518 is coupled to the sensor 514 via the worm gear 512 (“a sensor 514 is connected to the worm gear 512” ¶ 52) and the sensor 514 is coupled to the frame 503 via the stationary housing 506 as seen in Figure 5. Applicant seems to arguing a narrower interpretation than what is claimed as the claim only states that the load cell is coupling the adjustment bracket to the frame and applicant seems to arguing the narrower interpretation of directly fixed.
Applicants arguments pertaining to the load cell generating a signal corresponding to a position of the adjustment bracket relative to the frame have not been found to be persuasive. Smith discloses “the movable housing's position can be determined from the movement of the rotatable sleeve” ¶ 70 wherein the load cell is providing the measurements. In as much as applicant has shown the relative positions of the movable housing 518 and the rotatable sleeve 504 are in relation to the stationary structures including the frame 503. 

Regarding arguments presented on Page 12 in regards to Claim Rejections under 35 U.S.C. 103 of claims 3-4, applicant has argued that Chiles in combination with Smith does not disclose the newly furnished limitations disclosed in Claim 1. Chiles is not utilized for the rejection of claim 1 and Smith discloses every limitation disclosed within claim 1, see above. 
Applicant has argued that the sensor arrangement in Chiles is used to sense a rate of rotation (e.g., pedal velocity or angular velocity of the flywheel) such as by counting rotations to measure revolutions per minute and in contrast the present claim recites “brake encoder operable to sense a rotation of the user adjusting shaft.”  Applicant is partially correct in that Chiles is not relied upon to disclose “to sense a rotation of the user adjusting shaft” as Smith discloses the sensor 514 as the sensor that senses the position and/or movement of the rotatable sleeve 504 (“a load cell sensor, a strain gauge, a piezoelectric device, a magnetic sensor, another type of mechanism, or combinations thereof” ¶ 70; emphasis added) wherein the sensor 514 can be a combination of a magnetic sensor and the load cell sensor. Smith does not disclose the magnetic sensor as a brake encoder. Chiles teaches an analogous magnetic sensor that discloses said magnetic sensor as an encoder disk. As stated It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the magnetic sensor to be an encoder disk sensor to perform the original function of the sensor to sense the position and/or movement of the rotatable sleeve and to further provide accurate measurements of the angular rotation of the shaft (¶ 51: Chiles) as described in the rejection above.

	Regarding arguments presented on Pages 12-13 in regards to Claim Rejections under 35 U.S.C. 103 of claims 1, applicant has argued that Huang does not disclose the control member 152 coupled to the circuit board and that Huang does not disclose a bike frame. In view of applicant’s amendment’s, the control circuit board to include stationary mechanism 10 wherein the control board couples the rotary mechanism 11 to the frame 4 via the stationary mechanism 10. Applicants arguments pertaining to a bike frame are narrower than what is claimed as claim 1 only recites an “exercise apparatus having a frame”. As seen in Figure 4 and as described the device is an exercise apparatus.
	Applicant has argued that Huang does not disclose “an actuator having an adjusting shaft, the adjusting shaft having a first end pivotably attached to the frame, and wherein the actuator is operable to traverse a portion of the adjusting shaft” and that motor 12 does not traverse a portion of the adjusting shaft. As recited the actuator comprises the motor 12 with the screw 13 and nut 14. The nut 14 of the actuator moves linearly along a portion of the screw 13 between the ends 131, 132 and physically actuates the system as seen in Figures 4A and 4B. 
	Applicants has argued that Gibson does not cure the deficiencies of Huang in regards to the load cell 180 as the load cell does not disclose the load cell sensing [the position] of the adjusting bracket as claimed and does not disclose the placement of the load cell between the rotary mechanism and the second structure near the pivot point. As recited above the Gibson teaches the load cell directly connected to the stationary mounting bracket and to the rotary arm 102 adjacent to the pivot point 184 likewise shown in Figure 21 of Gibson. As such and in order to function properly Huang was modified to include the load cell in the equivalent same location between the rotary mechanism 11 and the stationary portion 10 adjacent to the pivot point 114. 	In regards to the “position of the adjacent bracket” Gibson further taught the load cell generating a signal corresponding to a position of the adjustment bracket by disclosing the load cell 180 detecting the deflection of the arm 102 and provided a measured signal identifying the deflection. Deflection is a measure of different between two positions, the initial and the final position and as such is a measurement of a position of the arm 102. 
	In regards to “no modification to modify the cited reference as proposed. Both Huang and Gibson disclose analogous bike exercise devices solving the same issue of measurement of the rotary arm relative the stationary structure using a sensor. It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Huang with an additional sensor that is a load cell sensor for the reasons of: to detect deflection of the adjusting arm and to provide to the user a real time power measurements and energy (e.g. watts) exerted by the user while using the cycle (Col. 23, lines 42-46) as stated in the rejection of claim 1 above. 

In regards to claim 13 rejected under 35 U.S.C. 103 as being unpatentable over US 20190262651 A1 (Huang) in view of US 10391348 B2 (Gibson). Applicants recites that claim 13 recites similar limitations [to claim 1] and is allowable for at least the same reasons (Page 14). The claims are of different scope and recite similar but different limitations so it is unclear what applicant arguments in regard to claim 13 are. See above arguments pertaining the Huang in view of Gibson placement of the load cell. As stated above the load cell would be connected in the equivalent location between the rotatably arm and the stationary portion next to the pivot point in order to function. 
 
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784